EXHIBIT 16.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado 80014 Telephone (303) 306-1967 Fax (303) 306-1944 November 4, 2013 U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549-7561 Re: RegalWorks Media, Inc. SEC File No. 000-52846 On November 1, 2013 my appointment as auditor for RegalWorks Media, Inc. (formerly AmerElite Solutions, Inc.) ceased. I have read RegalWorks Media, Inc.’s statements included under Item 4.01 of its Form 8-K dated November 4, 2013 and agree with such statements, insofar as they apply to me. Very truly yours, /s/ Ronald R. Chadwick, P.C. Ronald R. Chadwick, P.C. Certified Public Accountant
